Order filed March 1, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00759-CV
                                ____________

                        JAMAAL JOHNSON, Appellant

                                        V.

                          COLETTE BURNS, Appellee


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-11901


                                     ORDER
      The notice of appeal in this case was filed December 27, 2021. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On February 1, 2022, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before March 16, 2022. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).

                                  PER CURIAM
Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.